Name: Commission Regulation (EEC) No 1522/83 of 10 June 1983 laying down detailed rules for the implementation of aid for the storage of quality wines produced in specified regions provided for by Regulation (EEC) No 1356/83
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 153/30 Official Journal of the European Communities 11 . 6 . 83 COMMISSION REGULATION (EEC) No 1522/83 of 10 June 1983 laying down detailed rules for the implementation of aid for the storage of quality wines produced in specified regions provided for by Regulation (EEC) No 1356/83 Whereas it is necessary, for the sake of uniformity, to provide for contracts to be concluded on standard terms sufficiently precise to allow identification of the product in question ; Whereas, in order to ensure that the conclusion of contracts has an effect on the market situation, it should be laid down that a contract may be concluded only for a significant quantity ; Whereas provision should be made for terminating the contract if an appreciable change in quality of all or part of the product under contract makes it necessary for it to be put on the market immediately or renders it unfit for consumption in its current state ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Articles 57 (3) and 65 thereof, Whereas Article 1 ( 1 ) of Council Regulation (EEC) No 1356/83 (3) makes the grant of aid for the storage of certain quality wines psr conditional upon the conclu ­ sion of storage contracts ; whereas detailed implemen ­ ting rules should be laid down in respect of the conclusion dates, content, period of validity and effects of such contracts ; Whereas the said Article provides for the contracts to be concluded between the intervention agencies and the producers ; whereas the term 'producer' should be defined and, in view of the obligations which have to be imposed upon producers, it should be laid down that they must be the owners of the products stored ; Whereas it is necessary to keep an effective check on the products convered by storage contracts ; whereas, to that end, it should be laid down that the interven ­ tion agency of a Member State may conclude contracts only in respect of quantities stored on the territory of that Member State , and that it must be informed of any change concerning the product or the place of storage ; Whereas the quantity of white wine corresponding to each producer's total production should be defined ; whereas, in the case of producers who are not required to present a harvest declaration, reference should be made to the records specified in Commission Regula ­ tion (EEC) No 1153/75 (4), as last amended by Regula ­ tion (EEC) No 3203/80 j5) ; Whereas, in order to prevent products covered by a contract from affecting the market situation, marketing and certain action preparatory thereto should be prohi ­ bited during the period for which the contract is concluded ; whereas, however, nothing should be done to prevent the carrying out during the contract period of any oenological treatment or processes necessary to ensure the preservation of the wine ; Whereas the time limits, dates and closing dates for this storage contract system should be clearly defined ; Whereas, in order to ensure that the aid system is effective without disregarding the administrative requi ­ rements of the intervention agencies, time limits should be laid down for the payment of the aid ; Whereas the second subparagraph of Article 1 (2) of Regulation (EEC) No 1356/83 makes provision, in the case of certain wines, for advance payment of the aid subject to the lodging of a security ; whereas the time limits for payment of advances and the time limits and procedure for the lodging and release of securities should therefore be defined : (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 326, 23 . 11 . 1982, p. 1 . 0 OJ No L 140, 31 . 5 . 1983, p. 1 . (4) OJ No L 113, 1 . 5 . 1975, p. 1 . 4 OJ No L 333 , 11 . 12 . 1980, p. 18 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 11 . 6 . 83 Official Journal of the European Communities No L 153/31 2. Contracts shall include the following informa ­ tion : (a) the name and address of the producer or producers concerned ; (b) the name and address of the intervention agency ; (c) the place or the places of storage ; (d) particulars enabling the containers in which the wine is stored to Be identified ; (e) quantity ; (f) specified region of production ; (g) vine variety from which the wine was produced ; (h) total sulphur dioxide content, expressed in milli ­ grams per litre ; HAS ADOPTED THIS REGULATION : Article 1 The storage contracts referred to in Article 1 ( 1 ) of Regulation (EEC) No 1356/83 may be concluded with the competent intervention agency from the entry into force of this Regulation until 31 July 1983 . Article 2 For the purposes of this Regulation , 'producer' means any natural or legal person, or group of such persons, who has produced or has had produced under his responsibility the product referred to in Article 2 ( 1 ) of Regulation (EEC) No 1356/83 and is still the owner thereof. Article 3 1 . The intervention agency referred to in Article 1 of Regulation (EEC) No 1356/83 is that of the Member State in whose territory the wine covered by the storage contract has been produced . 2 . The intervention agency of a Member State may conclude contracts only for wine stored on the terri ­ tory of that Member State . Article 4 The total quantity of white wine to which the percen ­ tage specified in Article 2 (2) of Regulation (EEC) No 1356/83 shall apply is :  for producers subject to the requirement laid down in Article 2 ( 1 ) of Regulation No 134 ('), the sum of the quantities of white wine given in their harvest declaration and the quantities of white wine entered in the records referred to in Article 14 of Regulation (EEC) No 1153/75 obtained by them after the date of presentation of the harvest decla ­ ration from products included therein ,  for producers not subject to the requirement referred to in the first indent, the quantity of white wine entered in the records referred to in Article 14 of Regulation (EEC) No 1153/75 obtained by them from the vinification of purchased products . The harvest declarations and records referred to in the preceding paragraph may be replaced by a statement of account certified by the competent authority. Article 5 1 . Contracts shall be drawn up in at least two copies . One copy shall be for the producer, the other being kept by the intervention agency. (i) total alcoholic strength ; (j) actual alcoholic strength ; (k) total acidity content, expressed in grams per litre or in milliequivalents ; (1) the first and last days of the storage period, without prejudice to Articles 9 and 11 . 3 . Applications for contracts shall be accompanied by : (a) a certificate, where appropriate, to the effect that :  the wine concerned has been recognized as a quality wine psr by the competent authorities of the Member State , or  an application for the tests referred to in Article 14 of Council Regulation (EEC) No 338/79 (2) to be carried out on the wine in question has been submitted, issued according to the procedure laid down by the Member State concerned ; (b) an analyst's report, drawn up not more than one month prior to the date on which the application is received, giving at least the information specified in paragraph 2, with the exception of that specified at (b), (g) and (1 ) ; (c) a statement that the first racking has been out ; (d) where appropriate , the undertaking referred to in the second subparagraph of Article 1 ( 1 ) of Regula ­ tion (EEC) No 1356/83 . 4 . Contracts may not be concluded before the date on which the first racking of the wine in question is carried out. 5 . Contracts shall cover a minimum quantity of 25 hectolitres . (') OJ No 111 , 6 . 11 . 1962, p . 2604/62 . (2) OJ No L 54, 5 . 3 . 1979 , p. 48 . No L 153/32 Official Journal of the European Communities 11 . 6 . 83 where or to premises that do not belong to him, the wine may be transported only once the intervention agency, informed pursuant to paragraph 1 , has given authorization for the purpose. Article 10 1 . The periods, dates and time limits referred to in this Regulation shall be determined in accordance with Council Regulation (EEC, Euratom) No 1182/71 ('). However, Article 3 (4) of that Regulation shall not apply to the determination of the duration of the storage period . 2 . The first day of the storage period shall be the day following the date of conclusion of the contract. 3 . However, if the contract is concluded for a storage period beginning after the day following that on which it is signed, the first day of the storage period may not be later than the eighth day following the date on which the contract is signed nor, in any event, than 1 August 1983 . Article 6 1 . Member States shall take all measures to ensure that the necessary checks are made . In particular, they shall verify the identity and volume of the product under contract and compliance with the provisions laid down in Article 8 . 2 . Producers shall be under an obligation to permit, at any time, checks for the purposes of paragraph 1 . Article 7 1 . If, during the period of validity of a contract, there is an appreciable change in the quality of the wine to which it relates, the producer shall inform the intervention agency without delay. This notification shall be supported by an analyst's report. 2 . If, in the course of an inspection carried out by the intervention agency or any other inspecting agency, it emerges that a wine under contract has, during the period of validity of that contract, under ­ gone an appreciable change in quality, the interven ­ tion agency shall inform the producer accordingly without delay. This notification shall be supported by an analyst's report . 3 . The intervention agency may, in view of the circumstances referred to in paragraphs 1 and 2, decide to terminate the contract prematurely at a date it shall determine, in respect of the amount of wine whose quality has changed . It may, for this purpose, call for any necessary checks to be carried out. Article 8 Throughout the period of validity of the contract : (a) the producer may not put up for sale, sell or in any other way market the wine under contract ; (b) the wine under contract may undergo only such oenological treatment or processes as are necessary for its preservation ; (c) the wine under contract may not be drawn off into containers of less than 50 litres capacity. Article 9 1 . The producer shall inform the intervention agency, within a time limit to be laid down by the Member State , of any change made during the period for which the contract is concluded in respect of : (a) the place of storage , or (b) the manner in which the wine is put up, if the change involves an alteration in the number of containers in which it is stored . Article 11 1 . Where the wine which is the subject of a storage contract is recognized as qualifying for designation as a quality wine psr before the expiry of the contract, the aid referred to in Article 3 of Regulation (EEC) No 1356/83 shall be paid by the intervention agency not later than three months after the day the contract expires. Where wines subject to a storage contract are recog ­ nized as qualifying for designation as quality wine psr or quality sparkling wine psr after the expiry of the contract but before 1 March 1986, the corrresponding amounts of aid shall be paid by the intervention agency gradually as the wines in question are recog ­ nized as quality wine psr or quality sparkling wine psr and not later than three months after the production of proof of such recognition . Aid shall be payable where the wine is recognized as qualifying for designation as a quality wine psr or a quality sparkling wine psr within the period specified and proof of such recognition is produced before 1 July 1986 . If such proof is produced after that date but before 1 January 1987 the aid payable shall be reduced by 20 % . 2 . In cases as referred to in Article 7 (3) the aid payable shall be in proportion to the actual duration of the contract. Payment of such aid shall be made within the periods specified in paragraph 1 . 2 . Where the producer intends to transport the wine under contract to a place of storage located else ­ (') OJ No L 124, 8 . 6 . 1971 , p. 1 . 11 . 6 . 83 Official Journal of the European Communities No L 153/33 but before 1 January 1987, the amount to be released shall be equal to 80 % of the security, the remainder being forfeit. For quantities of wine for which the proof referred to in the second subparagraph of Article 11 ( 1 ) is not provided before 1 January 1987, the security shall be forfeit. 4. Where entitlement to the aid is lost in accor ­ dance with Article 12 ( 1 ) (a), the entire security shall be forfeit. Where application of the measures referred to in Articles 7 (3) and 12 ( 1 ) (b) leads to the determination of an amount of aid lower than the sum already paid, the security shall be reduced by 1 1 0 % of the amount paid in excess of the aid due . Securities reduced in this way shall be released within the periods referred to in paragraph 3 , the remainder being forfeit . Article 14 The representative rate to be used for conversion into national currency of the amount given in Article 3 of Regulation (EEC) No 1356/83 shall , for each day of storage under contract, be the representative rate appli ­ cable to the wine sector on that day. Article 15 Member States shall inform the Commission before 1 September 1983 of the quantities of quality wines psr covered by storage contracts and shall indicate the specified regions of production of such wines . Article 16 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 12 1 . Except in case of force majeure, (a) if the producer fails to fulfil his obligations under Articles 6 (2), 8 and 9 , no aid shall be payable ; (b) if the producer fails to fulfil one of his obligations under this Regulation or under the contract, other than those referred to in (a), the aid payable shall be reduced by an amount determined by the competent authority in relation to the seriousness of the breach committed. 2 . In cases where force majeure is recognized, the intervention agency shall take such action as it consi ­ ders necessary having regard to the circumstances involved . 3 . The Member States shall inform the Commission of the results of all claims invoking force majeure. Article 13 1 . The intervention agency shall pay the producer the advance referred to in the second subparagraph of Article 1 (2) of Regulation (EEC) No 1356/83 not later than three months following production of proof that the security has been lodged. 2 . The security shall be lodged by the producer in the name of the intervention agency in the form of a guarantee given by an institution meeting criteria laid down by the Member State to which the intervention agency belongs . 3 . The security shall be released not later than three months following production of the proof referred to in the second subparagraph of Article 11 ( 1 ) and in proportion to the quantity to which such proof relates . Such proof shall be provided not later than 30 June 1986 . However, if the proof is provided after this date This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 June 1983 . For the Commission Poul DALSAGER Member of the Commission